Citation Nr: 1022351	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-14 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk






INTRODUCTION

The Veteran served on active duty from December 1968 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of a 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) that denied the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file and the Veteran's contentions, 
the Board is of the opinion that additional evidentiary 
development is required before a fully-informed and equitable 
decision on the Veteran's appeal may be reached.

The Veteran contends that her PTSD is related to an alleged 
noncombat service stressor, warranting service connection for 
PTSD.  According to service personnel records, the Veteran 
worked as an administrative assistant from March 1969 to 
October 1969.  The Veteran contends that during this time, 
her commanding officer physically assaulted her and berated 
her on a daily basis in the squadron office.  The Veteran 
maintains that her commanding officer would body slam her 
against the wall and belittle her because of her build and 
hair.  The Veteran states that she was advised by several 
fellow Marines and her father not to report the incident 
because she would be punished while the commanding officer 
would not suffer any consequences.  

The Veteran's service treatment records are negative for any 
diagnosed psychiatric disorder.  Post-service VA medical 
records disclose that the Veteran was diagnosed with 
depressive disorder, affective mood disorder, and PTSD.  
However, the record is unclear as to whether she has a 
confirmed PTSD diagnosis based on the criteria in DSM-IV.  
Also, the record currently contains no medical opinion 
addressing the relationship between any currently diagnosed 
psychiatric disorder and service.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  For the reasons explained herein, additional 
information is required in this case so that the Board can 
render a fully informed appellate decision addressing the 
Veteran's theory of entitlement.  Therefore, a medical 
opinion will be sought in this case addressing the viable 
theory of entitlement raised in this case.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also 38 C.F.R. § 
3.159(c)(4) (an examination or opinion is necessary if the 
evidence of record does not contain sufficient medical 
evidence to make a decision on the claim).  Because the 
Veteran has been diagnosed with other mental disorders in 
addition to PTSD, the examination also needs to address 
whether any diagnosed mental disorder, other than PTSD, is 
related to service.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any psychiatric disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a 
psychiatric examination.  The Veteran's claims 
files should be made available to and reviewed by 
the examiner.  The examiner should review the 
service treatment records, post-service medical 
records, and relevant evidence of record.  Any 
necessary diagnostic testing should be conducted.  
Then, the examiner should provide the following 
information:

The examiner should specifically address the 
question of whether the claimed stressors cited by 
the Veteran would have been of sufficient severity 
to be considered a stressor which caused PTSD.  
Determine whether the Veteran currently has an 
acquired psychiatric disorder, to include PTSD, 
according to the DSM-IV criteria.  For each 
diagnosed acquired psychiatric disorder, state 
whether it is at least as likely as not (a 50 
percent or greater likelihood) that the disorder 
was incurred or first manifested during the 
Veteran's active service. 
	
The medical basis for all opinions expressed should 
be discussed for the record.  It would be helpful 
if the examiner, in expressing his or her opinion, 
would use the language "likely," "unlikely," or "at 
least as likely as not."  The term "at least as 
likely as not" does not mean "within the realm of 
medical possibility."  Rather, it means that the 
weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as it 
is to find against causation.
	
2.  The RO/AMC is requested to then review the 
Veteran's claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other notification 
or development action, in addition to those 
directed above, is required.  If further action is 
required, it should be undertaken prior to further 
claim adjudication.
	
3.  The RO/AMC will then readjudicate the Veteran's 
claim for an acquired psychiatric disorder.  If the 
benefit sought on appeal remains denied, the 
Veteran and her representative should be provided 
with a Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


